DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections: Applicant has emended claims 1, 3, and 5 and the claim objections are withdrawn.
Claim Rejections under 35 USC 112(B): Applicant has amended claims 4, 9 to address the insufficient antecedent basis issues and thus the claim rejections are withdrawn.

Claim Rejections under 35 USC 102/103
Applicant’s Argument: Applicant argues that the cited references to Palanki and Navarro and Chai all fail to teach the concept of “newer information”{ being “weighted higher than information […] that is older” as generally recited in each independent claim. These deficiencies are not cured by any of the secondary references.
Examiner’s Response: Applicant’s arguments with respect to claim(s) 1, 6, 11-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended the claim to include the subject matter regarding the weighted information based on age and thus the scope of the invention is changed necessitating a new grounds of rejection after an updated search, shown below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10848279 in view of Barta et al. (“Barta”) (US 20120329471 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of Current Application
Claim 1 of 10848279




Claim 1 of 10848279teaches collecting information regarding the gateways but does not teach applying a higher weight to recent measurements however Barta teaches the processing including weighting the information regarding the operation of the at least two access gateways based on an age of the information such that newer information has a higher weighting than information that is older than the newer information [¶0040, a node in a communication network may obtain measurement results for multiple base stations i.e. gateways and ¶0048 processed by weighting older data less than newer data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 1 of 10848279to bias toward newer information in processing a rule. Claim 1 of 10848279 teaches collecting information at gateway devices but does not teach prioritizing newer information. It would have been obvious to modify Claim 1 of 10848279to bias newer information to allow for historical data to be used if no other data is available in a way that more valid data is relied upon ¶0048

The claims are not identical, however the Patent No. 10848279 teaches the same concept of assessing availability of network resources at a gateway, determining resources are required at a second gateway, and establishing a session to communicate based on “rules” i.e. reputation metrics. 
Claim 2-4 of the current application is rejected by claim 2 of Patent No. 10848279.
6-8, 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 of U.S. Patent No. 9648501 B2 in view of Barta et al. (“Barta”) (US 20120329471 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of Current Application
Claim 1 and 2 of 10848279
A method of managing sharing of network resources between at least two access gateways, each arranged for providing network connectivity to respective user equipment, connected to a network infrastructure, the network infrastructure comprising an orchestrator network entity arranged for overseeing said sharing of network resources, the method comprises having the orchestrator network entity: collecting information regarding an operation of the at least two access gateways;  6Docket No. 525253US Preliminary Amendment processing information for identifying assessment rules referred to availability of network resources.
A method for sharing radio resources between two or more radio communication systems each controlled by a respective operator and configured to control respective proprietary radio resources and to provide respective served user devices with radio communication services, the method comprising: determining, by at least one radio communication system, a bandwidth of respective shared radio resources within the proprietary radio resources of the at least one radio communication system on the basis of an estimated traffic load related to guaranteed-quality of radio communication services; signalling, by said at least one radio communication system, the respective shared radio resources determined by the at least one radio communication system to the other radio communication system(s); receiving, at said at least one radio communication system, shared radio resources signalled by the other radio communication system(s); providing, by said at least one radio communication system, the respective served user devices with the radio communication 

2. The method of claim 1, wherein determining, by said at least one radio communication system, a bandwidth of respective shared radio resources comprises: estimating an average traffic load for the guaranteed-quality of radio communication services; and determining the bandwidth of the respective shared radio resources on the basis of the estimated average traffic load.


Claim 1 and 2 of 10848279 teaches collecting information regarding the gateways but does not teach applying a higher weight to recent measurements however Barta teaches the processing including weighting the information regarding the operation of the at least two access gateways based on an age of the information such that newer information has a higher weighting than information that is older than the newer information [¶0040, a node in a communication network may obtain measurement results for multiple base stations i.e. gateways and ¶0048 processed by weighting older data less than newer data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 1 and 2 of 10848279 to bias toward newer information in processing a 

The claims are not identical, however the Patent No. 9648501 teaches the same concept of an entity receiving signaling from other “gateway” devices regarding resource usage and determining rules  availability of network resources at a gateway, determining resources are required at a second gateway, and establishing a session to communicate based on “rules” i.e. reputation metrics. Claims 7-8 and 10 are also rejected based on claim 1-2 of 9648501.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “the information regarding he network resource available” in line 11.  There is insufficient antecedent basis for this limitation in the claim. The claim does not previously define this information as in claim 11 thus rendering this term indefinite as the claim instead recites “data regarding he network resources available.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palanki et al. (“Palanki”) (US 20100202391 A1) and Barta et al. (“Barta”) (US 20120329471 A1).

Regarding claim 1, Palanki teaches:
A method of causing an orchestrator device to manage sharing of network resources between at least two access gateways, each arranged for providing network connectivity to respective user equipment [Figure 4 shows UE 402 and gateways 202, 204, ¶0052 access points comprise e.g. eNBs or other types, wherein one of these eNBs may be the orchestrator device as the claim does not specify this device being remote or distinct from the gateways], the method comprising:
assessing whether at least one first access gateway is able to share at least a portion of respective available network resources [see ¶0063 where a first access gateway or access point determines it will share resources i.e. allocate resources and other access gateways can request resources, e.g. 204 in Figure 4], assessing whether at least one second access gateway requires additional network resources in addition to the respective available network resources in order to provide network connectivity to user equipment [¶0050, ¶0057, second gateway 202 in Figure 4 requests resources from a first gateway thus there is an assessment that this second gateway needs resources by receiving the request at the first gateway, see also ¶0083-85 receiving the resource request at the eNB i.e. first gateway thus there is an assessment that resources are required at a second gateway] connected thereto, 
and establishing a wireless connection between the at least one first access gateway and the at least one second access gateway [¶0064, ¶0083-85 air interface used to establish a connection between the gateways i.e. eNBs to provide resources, the step of provisioning the resources by the first gateway being the establishing the connection], the at least one first access gateway providing the at least a portion of respective available network resources as additional network resources for the at least one second access gateway [¶0063, ¶0083-85 resources provided from second gateway] wherein the method further comprises: 
collecting information regarding an operation of the at least two access gateways [¶0063 access point i.e. first gateway determines its own priority and determines it can allocate resources, see also ¶0083-85 second gateway or eNB receiving the resource request analyzes parameters in the request being the collected information regarding an operation of the two eNBs, the operation being the provision of resources]; 
processing information for identifying assessment rules referred to availability of network resources [¶0067 identifying own priority to determine the first access gateway allocates resources and ¶0083-85 analyzing information to determine resources according to e.g. type of service], 
exploiting the assessment rules for determining the availability of network resources to be shared, and providing available network resources from the at least one first access gateway to the at least one second access gateway according to the availability of network resources determined by exploiting the assessment rules [¶0067, ¶0083-85 resources determined and provided based on exploiting the rules i.e. priority of the first access gateway to determine it is the one to allocate resources and type of service of second / requesting access gateway also used to determine resources to provide, considered rules].
Palanki teaches collecting information regarding the gateways but does not teach applying a higher weight to recent measurements however Barta teaches the processing including weighting the information regarding the operation of the at least two access gateways based on an age of the information such that newer information has a higher weighting than information that is older than the [¶0040, a node in a communication network may obtain measurement results for multiple base stations i.e. gateways and ¶0048 processed by weighting older data less than newer data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Palanki to bias toward newer information in processing a rule. Palanki teaches collecting information at gateway devices which may include an orchestrator device but does not teach prioritizing newer information. It would have been obvious to modify Palanki to bias newer information to allow for historical data to be used if no other data is available in a way that more valid data is relied upon ¶0048

Regarding claim 2, Palanki-Barta teaches:
The method according to claim 1, wherein processing information for identifying assessment rules referred to availability of network resources comprises: 
processing information for identifying real-time rules, the real-time rules identifying deviations from the availability of network resources determined by exploiting the assessment rules [Palanki See ¶0057-58, assessment rules include type of service and priority of the first access gateway, and further real-time rules including the priority of the requesting access gateway and buffer status which would be conditions that cause additional changes or deviations to the resources provided than just the type of service]; 
adjusting the availability of network resources to be shared based on the real-time rules, and wherein providing available network resources from the at least one first access gateway to the at least one second access gateway, comprises: providing available network resources based on availability of network resources determined by exploiting the assessment rules adjusted by exploiting the real-time rules [Palanki ¶0057-58 wherein additional real-time rules determined being the priority and buffer status being additional inputs to determining resources to allocate thus adjusting availability of resource to provide based on these parameters, and ¶0083-85 resources made available based on real-time rules e.g. type of communication and buffer and priority levels].

(s) 6-8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navarro et al. (“Navarro”) (US 20150131468 A1) and Barta et al. (“Barta”) (US 20120329471 A1).

Regarding claim 6, Navarro teaches:
A method of managing sharing of network resources between at least two access gateways [¶0029-39 multiple access points], each arranged for providing network connectivity to respective user equipment [Figure 1 ¶0027-31 shows users supported by the access points], connected to a network infrastructure [¶0029-39, AP coordinator in each community connected to each AP see Figure 34], the network infrastructure comprising an orchestrator network entity arranged for overseeing said sharing of network resources [¶0029-39 coordinator managing resources for APs, ¶0043-46, aggregated bandwidth management], the method comprises having the orchestrator network entity: collecting information regarding an operation of the at least two access gateways [¶0029-39 profiles of APs sent to coordinator]; processing information for identifying assessment rules referred to availability of network resources [¶0039-46, Figure 4-5, shows matching engine of coordinator takes forecasts and builds associations, and using matching engine to determine information related to resources, bandwidth, heavy usage, reallocating access points and resources to users and indicating preventative actions including connection management etc. ¶0043-51].
Navarro teaches collecting information regarding the gateways but does not teach applying a higher weight to recent measurements however Barta teaches the processing including weighting the information regarding the operation of the at least two access gateways based on an age of the information such that newer information has a higher weighting than information that is older than the newer information [¶0040, a node in a communication network may obtain measurement results for multiple base stations i.e. gateways and ¶0048 processed by weighting older data less than newer data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Navarro to bias toward newer information in processing a rule. Navarro teaches collecting information but does not teach prioritizing newer information. It would have been 

Regarding claim 7, Navarro-Barta teaches:
The method according to claim 6, further comprising having the orchestrator network entity: processing information for identifying real-time rules referred to availability of network resources [Navarro ¶0044-48, access point associations based on assessment rules e.g. WiFi visibilities including signal strength, and real-time rules further including conditions like distance, expected bandwidth requirement below a threshold as in ¶0046, considered to comprise assessment and real-time rules as Applicant does not specify these rules further], the real-time rules allowing determining deviations from the availability of network resources determined by exploiting the assessment rules [Navarro ¶0044-46, real-time rules further used to determine AP associations that do not result in poor performance or overuse of bandwidth above threshold amount].

Regarding claim 8, Navarro-Barta teaches:
The method according to claim 7, wherein processing information for identifying assessment information referred to availability of network resources comprises: identifying usage patterns of the at least two access gateways, the usage patterns allowing defining an availability of network resources as a function of time [Navarro Forecast includes usage patterns and these are sent to the coordinator access point ¶0036-39, including predicted availability of resources in the future i.e. as function of time, allowing for determining traffic requirements in terms of connections and connection intensity i.e. network resource availability determination, Examiner notes that “allowing defining” is a use case for the usage pattern and the claim does not expressly teach what the usage pattern indicates or that it indicates availability expressly], and further comprising having the orchestrator network entity: determining, for each access gateway, at least one access gateway metric based on the assessment rules adjusted based on the real-time rules. [Navarro ¶0039-49 forecast used in matching engine to determine a “metric to optimize” for the access points in a neighborhood, ¶0046 based on access point signal strength, visibility, and bandwidth not being above available bandwidth, in order to determine best possible user experience at each AP, user experience being the metric].

Regarding claim 10, Navarro-Barta teaches:
An orchestrator network entity provided in a network infrastructure arranged for overseeing a sharing of network resources between at least two access gateways, each arranged for providing network connectivity to respective user equipment, connected to a network infrastructure, the orchestrator network entity comprising: an input/output interface for exchanging information with the at least two access gateways, and a data processing module for processing the information regarding the operation of the at least two access gateways, wherein the orchestrator network entity is configured for implementing the method according to claim 6 [Navarro Figure 1 shows community coordinator, Figure 3 shows modules, ¶0027-39, ¶0044-48 teaches input/output functions i.e. backhaul connections for exchanging with other APs].

Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palanki et al. (“Palanki”) (US 20100202391 A1) in view of Barta et al. (“Barta”) (US 20120329471 A1) and Park et al. (“Park”) (US 20140161106 A1).

Regarding claim 3, Palanki-Barta teaches:
The method according to claim 2, wherein processing information for identifying assessment rules referred to availability of network resources comprises: 
processing, for each access gateway, the real-time rules together with the assessment rules for defining at least one access gateway metric [Palanki ¶0057-58, ¶0083-85 real-time and assessment rules for defining a metric i.e. ranking or availability see also ¶0063].
Palanki teaches identifying load parameters but does not teach usage patterns of the two gateways however Park teaches identifying usage patterns of the at least two access gateways, the usage patterns allowing defining an availability of network resources as a function of time [¶0046-48 first base station or gateway obtains usage patterns as in Figure 5 to define amount of data and resources used per unit time according to buffer status of each base station thus the pattern is determined to allocate more resources based on buffer status per unit time, Examiner notes that “allowing defining” is a use case for the usage pattern and the claim does not expressly teach what the usage pattern indicates or that it indicates availability expressly].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Palanki such that a usage pattern is identified as in Park. Examiner notes that the usage pattern is only identified and is not used for determining any of the resource allocation or metrics. It would have been obvious to modify Palanki to identify the usage pattern as in Park in order that resources be allocated more efficiently and dealing with interference quickly ¶0010.

Regarding claim 4, Palanki-Barta-Park teaches:
The method according to claim 3, wherein defining at least one access gateway metric comprises determining at least one among: 
a speed metric (Sm) accounting for data transfer speed of the access gateway of the at least two access gateways; 
an availability metric (A m) accounting for the availability of each access gateway of the at least two access gateways to share network resources as a function of time [¶0083-85 of Palanki wherein the first gateway or eNB has an availability metric for resources to be shared based on priority as in ¶0063 and as function of time as the communication for sending resources may be related to a DRX-type structure; and Park ¶0046-48 the determination of the usage pattern may also be considered an availability metric as it defines resources availability per gateway per unit time based on buffer status of gateway see rationale for combination as in claim 3], 
and a ranking metric (R m) accounting for a quality of the network resources sharing provided by each access gateway of the at least two access gateways [Palanki ¶0057-59, ¶0063, ¶0083-85 wherein higher priority access points get more resources thus higher quality of the network resources sharing considered a ranking metric].

5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palanki et al. (“Palanki”) (US 20100202391 A1) in view of Barta et al. (“Barta”) (US 20120329471 A1) and Park et al. (“Park”) (US 20140161106 A1) and Gunasekara et al. (“Gunasekara”) (US 20170208632 A1).

Regarding claim 5, Palanki-Barta-Park teaches:
The method according to claim 3.
Palanki teaches the first access gateway able to share at least a portion of respective available network resources with the second access gateway [¶0064, ¶0083-85 access gateway selects a gateway to supply resources via request].
Palanki teaches selecting an access gateway but does not teach selecting based on signal quality however Gunasekara teaches further comprising: evaluating a signal quality of signal transmitted from the first access gateway to the second access gateway, and exploiting the signal quality together with the at least one access gateway metric for selecting the first access gateway [¶0102-105 AP selects backhaul access point or gateway to connect based on link quality of backhaul i.e. signal quality, and metrics i.e. congestion, remaining power, transceiver capabilities etc. ¶0077 backhaul is wireless].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Palanki to include selecting access gateways to connect based on signal quality and metrics as in Gunasekara. Palanki teaches metrics are determined for a gateway e.g. priority which determines which gateway will allocate and availability metrics determining how much but does not teach selecting a connection to a gateway at a second gateway based on signal quality however it would have been obvious to modify the step in Palanki ¶0080-85 of choosing a neighbor eNB to connected based on signal quality and metrics as in Gunasekara in order to extend coverage in networks with spotty regions of coverage see ¶0011-12.

Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al. (“Chai”) (US 20160270034 A1) in view of Ahmadi (US 20130279376 A1) and Barta et al. (“Barta”) (US 20120329471 A1).

Regarding claim 11, Chai teaches:
A method of managing a sharing of network resources between at least two access gateways, each connected to a network infrastructure and arranged for providing network connectivity to respective user equipment [Figure 2-3 shows base stations e.g. base station C and second gateway base station A, in communication with users ¶0170], the method comprising having a first access gateway: assessing whether a portion of network resources are available for sharing with a second access gateway [Figure 2-3 shows base station using a resource and then releases a message, see ¶0328, and ¶0301-309 first access gateway sends this information including available resource in form of transfer information thus determining resources are available to share], where portion of network resources are available for sharing [¶0301, and ¶0266-267 transfer information generated includes wireless spectrum resource see ¶0270 TDD configuration, bandwidth, etc.]; generating an access gateway identifier univocally identifying the at least one first access gateway and comprising data regarding the network resources available for sharing [¶0266-270 teaches the transfer information sent by a first access gateway, ¶0300-309, and ¶397 further teach this, specifically ¶0300-309 teach the transfer information including the resource also includes the identifier of first device sending the message being a base station or access gateway]; broadcasting the access gateway identifier [¶0267-268, ¶0300-304 broadcasted transfer message including identifier]; receiving a request for sharing network resources from the second access gateway [¶0302-306 resource request from second access point i.e. second gateway for resource included in transfer message], and providing the portion of network resources available for sharing to the second access gateway [¶0304-309 authorization message sent and resources provided / used at other access gateway].
Chai teaches a gateway providing resources but does not teach requesting an entity about the available resources.
Ahmadi teaches and wherein generating an access gateway identifier comprises having the at least one first access gateway: requesting to an orchestrator network entity provided in the network infrastructure information regarding the network resources available for sharing [¶0080-81 eNodeB request resources at entity and receives information on available resources i.e. rejection that resources are not available, and then acknowledgment]; receiving said information regarding the network resources available for sharing from the orchestrator network entity [¶0080-81 acknowledge message of carriers to be assigned], and encoding said information regarding the network resources available for sharing in the access gateway identifier [¶0080-82 encoded in further message the resource information of the acknowledge message].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify in Chai the step of requesting information from an orchestrator as in Ahmadi. Chai teaches provisioning resources between access points but does not teach communicating with an orchestrator however it would have been obvious to teach a step of requesting resource information from an orchestrator regarding the resources and encoding the information as in Ahmadi who teaches this address the need for improved to provide spectral sharing and coordination capabilities ¶0010.
Chai-Ahmadi teaches requesting information but does not expressly teach the information is biased by age however Barta teaches an orchestrator with information, the information being based on a weighted combination of information regarding operation of the at least two access gateways, newer information regarding operation of the at least two access gateways being weighted higher than information regarding operation of the at least two access gateways that is older than the newer information regarding operation of the at least two access gateways [¶0041-48, information at an orchestrator may include gateway operation information for cells 103 and newer information is biased compared to older information].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Palanki to bias toward newer information in processing a rule. Palanki teaches collecting information at gateway devices which may include an orchestrator device but does not teach prioritizing newer information. It would have been obvious to modify Palanki to bias newer information to allow for historical data to be used if no other data is available in a way that more valid data is relied upon ¶0048


Regarding claim 12, Chai teaches: 
[Figure 2-3 shows base stations e.g. base station C and second gateway base station A, in communication with users ¶0170], the method comprising having a first access gateway: assessing whether additional network resources are required for providing network connectivity to respective user equipment [¶0267-268, ¶0300-309 Figure 2-3, and ¶397, a second base station determines it requires additional resources]; where additional network resources are required: receiving at least one access gateway identifier univocally identifying a respective second access gateway capable of sharing a portion of network resources [Figure 2-3, ¶0267-268, ¶0300-309, and ¶397, sharing base station i.e. first base station broadcasts transfer information including resource for sharing and identifier of sending access gateway, and see ¶0300-304 and ¶0270 which indicates examples of resource information]; acquiring data regarding the network resources available for sharing by the second access gateway [¶0267-268, ¶0300-309, and ¶397, broadcast transfer information including resource for sharing, and see ¶0300-306, obtain resources to-be-transferred]; selecting the second access gateway as provider of the additional network resources based on the data regarding the network resources available for sharing thereof, and connecting to the second access gateway for receiving network resources available for sharing [¶0267-268, ¶0300-309, and ¶397, second access gateway receives broadcast transfer information including resource for sharing, and requests to use broadcasted resources considered connecting], and wherein acquiring data regarding the network resources available for sharing by the second access gateway comprises one between: decoding the data regarding the network resources available for sharing received from the access gateway identifier of the second access gateway [[¶0267-268, ¶0300-316, and ¶397, broadcast transfer information including resource for sharing, and see ¶0300-306 receive authorized message with resource information and using the resources considered decoding the data], and requesting the data regarding the network resources available for sharing by the second access gateway to an orchestrator network entity provided in the network infrastructure and receiving said data regarding the network resources available for sharing by the second access gateway from the orchestrator network entity [Examiner notes this limitation does not require support as the claim recites this step as an alternative and thus has no patentable weight, where applicant recites “one between” thus this limitation is an alternative].
Chai teaches access gateways but does not expressly teach connected to a network infrastructure however Ahmadi teaches each gateway connected to a network infrastructure [¶0070 500a SME managing eNB gateways considered infrastructure]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify in Chai the step of requesting information from an orchestrator as in Ahmadi. Chai teaches provisioning resources between access points but does not teach communicating with an infrastructure however it would have been obvious to teach a step of connecting to an infrastructure entity as in Ahmadi who teaches this address the need for improved to provide spectral sharing and coordination capabilities ¶0010.
Chai-Ahmadi teaches requesting information but does not expressly teach the information is biased by age however Barta teaches information, the information being based on a weighted combination of information regarding operation of the at least two access gateways, newer information regarding operation of the at least two access gateways being weighted higher than information regarding operation of the at least two access gateways that is older than the newer information regarding operation of the at least two access gateways [¶0041-48, information at an orchestrator may include gateway operation information for cells 103 and newer information is biased compared to older information].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Palanki to bias toward newer information in processing a rule. Palanki teaches collecting information at gateway devices which may include an orchestrator device but does not teach prioritizing newer information. It would have been obvious to modify Palanki to bias newer information to allow for historical data to be used if no other data is available in a way that more valid data is relied upon ¶0048.

13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palanki et al. (“Palanki”) (US 20100202391 A1) in view of Barta et al. (“Barta”) (US 20120329471 A1) and Robinson US 20010054001 A1.

Regarding claim 13, Palanki-Barta teaches:
The method of Claim 1, wherein the weighting the information regarding the operation of the at least two access gateways is performed [Barta ¶0041-48 see rationale for combination as in claim 1].
Palanki -Barta teaches information processed based on weights but does not indicate how weights are determined however Robinson teaches biasing information using weights based on an exponential distribution [¶0035].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Palanki in view of Barta such that the weights are based on exponential distribution. Palanki -Barta uses weights but does not teach the method of determining weights however it would have been a simple substitution of parts according to known techniques in processing information to substitute the unspecified method of Barta with that of Robinson in which weights are determined using exponential distribution without altering the intended outcome of the invention as Robinson gives this method as an example to determine weights commensurate with the half life for data ¶0035.

Allowable Subject Matter
Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Examiner’s Note
	Examiner recommends incorporating the orchestration entity i.e. a core network entity connected to the access gateways for storing metrics and other availability information for use by a requesting access gateway in determining a provider access gateway in the method of claim 1-5 as in Applicant’s 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAY L VOGEL/Examiner, Art Unit 2478